     Case 2:16-cr-00573-JS Document 45 Filed 01/28/19 Page 1 of 1 PageID #: 83

               CRIMINAL CAUSE FOR STATUS CONFERENCE
BEFORE: Bianco,J.

DATE: 01/28/2019           TIME: 10:40 a.m.       Time in court: 5 min.

DOCKET NUMBER:       CR-16-0573            TITLE: USA v. Itzhak Hershko

DEFT NAME: Itzhak Hershko
 X PRESENT     NOT PRESENT              IN CUSTODY      X    ON BAIL

ATTY FOR DEFT: Steven Scaring
  X PRESENT       NOT PRESENT               X   RETAINED       C.J.A.
                                                 FED. DEF. OF NY, INC.

A.U.S.A.: Charles Kelly for Christopher Caffarone

PROBATION:

COURT REPORTER: FRED GUERINO                      INTERPRETER:

DEPUTY CLERK: G. Ortiz


 X      CASE CALLED;

 X      COUNSEL FOR ALL SIDES PRESENT.

 X      SPEEDY TRIAL INFORMATION:
        CODE TYPE: X-           START DATE: 01/28/2018 XSTRT
                                STOP DATE: 02/05/2019 XSTOP

 X      NEXT HEARING SET FOR      02/05/2019 AT 10:00 AM.

 X      DEFT. CONTINUED ON BAIL.

        OTHER:
